                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

KAYED ALMERAISI,

                      Petitioner,             Case No. 4:15-cv-12823
                                              Hon. Terrence G. Berg
v.

THOMAS WINN,

                     Respondent.
_______________________________________/

         ORDER GRANTING MOTION TO LIFT STAY,
      REOPENING CASE, AND ORDERING RESPONDENT
            TO FILE RESPONSIVE PLEADING

     Petitioner Kayed Almeraisi filed a pro se petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. On May 17, 2016, this Court entered

an order holding the case in abeyance pending exhaustion of state post-

conviction proceedings. ECF No. 10. Petitioner was directed to file an

amended petition within 90 days of exhausting state court remedies.

Petitioner filed a motion to lift the stay and an amended petition on

December 27, 2018. ECF No. 11. He asserts that the Michigan Supreme

Court denied his application for leave to appeal on October 30, 2018.



                                    1
     Federal courts have the power to order that a habeas petition be

reinstated upon timely request by a habeas petitioner. Rodriguez v.

Jones, 625 F. Supp. 2d 552, 559 (E.D. Mich. 2009). Petitioner filed his

motion to lift the stay and his amended petition within 90 days of

exhausting his state court remedies as ordered by the Court. Accordingly,

the Court will order that the case be reopened.

     IT IS THEREFORE ORDERED that the case is reopened and

reinstated to the Court’s active docket.

     IT IS FURTHER ORDERED that Respondent shall file a

responsive pleading to the amended petition and any additional Rule 5

materials within ninety (90) days of the date of this order.



   SO ORDERED.



Dated: March 11, 2019         s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                    2
